DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is Response to Amendments/REMARKS, filed on 04/26/2022.
Claims 1—16 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3 and 9—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ichihara” (US 9866570 B2) in view of “David” (US 10009325 B1), and further in view of “McCann” et al. US 10965757 B2).

REGARDING CLAIMS 1 & 9. Ichihara disclose
An in-vehicle network (on-vehicle communication system, Abstract & FIG.1) apparatus and method, comprising: one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to verify integrity of software stored in advance in the executable memory [Ichihara discloses performing authentication using transmitter/receiver codes (Abstract); see also FIGS.3—5, where Ichihara disclose verifying/authenticating code], generate a key table by sharing authentication information with a communication target [see FIGS.3 &5; specifically, FIG.4 that disclose key table that includes NAME, ID, KEY], 

Ichihara may not expressly disclose; however, David, analogues art, disclose, and exchange an encrypted message with the communication target using the key table [see Encrypted Communication, FIG.1B; see also encrypt layer 232 (in FIG.2) that encrypts communication].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Ichihara with the integrity checking teaching of David for the benefit of providing end-to-end communication security in automotive vehicle network.

Ichihara in view of David fail; but, McCann, analogues art, disclose wherein a runtime integrity-checking function is continuously performed until power in the in-vehicle network apparatus is turned off after a second boot [McCann disclose maintaining associations (including integrity check) between powering vehicles up and down (see for e.g., col.8, lines 12—25 with FIG.1)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Ichihara/David with the continuous integrity checking teaching of McCann for the benefit of synchronizing network controllers, including ECU.

Ichihara in view of David, and further in view of McCann further disclose claims 2 & 10. The in-vehicle network apparatus/method, wherein the at least one program is configured to generate the key table using authentication information, which includes an identifier of a software component of the in-vehicle network apparatus and an identifier of a software component of the communication target, and a secret key shared in advance with the communication target [see FIGS.3 &5; specifically, FIG.4 that disclose key table that includes NAME, ID, KEY]. 

Ichihara in view of David, and further in view of McCann further disclose claims 3 & 11. The in-vehicle network apparatus/method, wherein the at least one program is configured to decrypt encrypted authentication information of the communication target, which is received from the communication target, using the secret key, encrypt authentication information of the in-vehicle network apparatus using a session key included in the decrypted authentication information of the communication target, and reply to the communication target with the encrypted authentication information of the in-vehicle network apparatus [David  disclose decrypting encrypted communication table by authenticating the communication table key (see FIG.3 decryption is performed )].
The motivation to combine is the same as that of claim 1 above. 

Allowable Subject Matter
Claims 4—8 and 12—16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5—8 and 13—16 are objected based on their dependence. 
/The reasons for allowance can be found in the previous Office Action/

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434